          Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 1 of 32 PAGEID #: 89

I     1

                                            AT    -                 <^?IGINAL                              1   r<* •
                                                                                                                               ^                C5
                                                                                                                                                O
                                                                                                                               o                cz
                                                                                                                               zc
                                                                                                       '•'C
                                                                                                       c                       o-i
                                                                         N PLEAS                                I
                                                                                                               CO
                                                                                                                               or'O
                                                                                                                               c:ri
                                                                                                 -J -o         __           ^ T-"
                                                                                                                            -S(og
                                                                                                                            r<.
            SHEENA HETZEL                                                                 •ISClftfOSj                                           rt
                                                                         CASE NO.             ri                               CZ)
            407 Storms Avenue                                                                        -I G      4«
                                                                                                                                                o
                                                                                                                                                2=
                                                                                                                            C3
            Urbana, Ohio 43078                                           JUDGE:
                                          Plaintiff,

                                  V.                                     COMPLAINT FOR DAMAGES
                                                                         AND IN.TUNCTIVE RFXIEF
           HONDA OF AMERICA MANUFACTURER,                    )
           INC.                                              )           JURY DEMAND ENDORSED
           24000 Honda Parkway                               )           HEREIN
           Marysville, Ohio 43040-8612                       )
                                                             )
           ADECCO USA, INC.                                  )
           459 Coleman Xing                                  )
           Marysville, Ohio 43040-7068                       )
                                                             )
                    Serve also:                              )
                    ADECCO USA, INC.                         )
                    CT Corporation System                    )
                    Statutory Agent                          )
                    4400 Easton Commons Way, Suite 125       )
                    Columbus, Ohio 43219                     )
                                                             )
           GREGG SCHINDLER                                   )                              •J
           24000 Honda Parkway                               )                             trS    i& 13 y W [•      A

           Marysville, Ohio 43040-8612                       )
                                                                                    n                                   T



                                                             )
           BOB PLIKARD                                       )
                                                                                                 MAY 1 7 2019                        ■I
                                                                                   Ji'
           24000 Honda Parkway                               )
           Marysville, Ohio 43040-8612                       )
                                                             )
                                                                                        1.FGALDQ '# f*. r                   n'
                   -and-                                     )
                                                             )
           MIKE SMITH                                        )
           24000 Honda Parkway                               )
           Marysville, Ohio 43040-8612                       )
                                                             )
                                         Defendants.

                 Plaintiff, Sheena Hetzel (“Hetzel”), by and through undersigned counsel, as her Complaint

          against the Defendants, states and avers the following:

                                                                                                                        i'*.         . 'A


                                                                                            BEET.                           V             l||
    The Employee's Attorney. TM                                                                                         i      il:
     Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 2 of 32 PAGEID #: 90

 t




                                              PARTIES & VENUE

     1. Hetzel is a resident of Urbana, Champaign County, Ohio.

     2. Honda of America Manufacturer, Inc. (“Honda”), is a domestic corporation with its principal

         place of business located in Marysville, Union County, Ohio.

     3. Adecco USA, Inc. (“Adecco”) is a foreign corporation, which conducts business in Ohio.

     4. Honda and Adecco form a single employer for the purposes of Hetzel’s claims herein, in that

         they share common offices, common management, common record keeping, common and

         shared equipment, bank account, centralized control of labor relations and personnel, and/or.

         common ownership and financial control.

     5. Therefore, Honda and Adecco are hereinafter referred to collectively as “Honda.       55




     6. At all times herein, Honda was an “employer” within the meaning of R.C. § 4112,01 etseq.

     7. Upon information and belief, Gregg Schindler (“Schindler”) is a resident of Ohio.

     8. Schindler is and, at all times hereinafter mentioned, was an individual, who was a Manager

         and/or a Supervisor at Honda.

     9. At all times herein, Schindler acted directly or indirectly in the interests of Honda, in relation

         to Honda’s employees.

     10, At all times herein, Schindler was an “employer” within the meaning of R.C. § 4112.01 et seq.

     11. Upon information and belief. Bob Plikard (“Plikard”) is a resident of Ohio.

     12. Plikard is and, at all times hereinafter mentioned, was an individual, who was a Manager and/or

         a Supervisor at Honda.

     13. At all times herein, Plikard acted directly or indirectly in the interests of Honda, in relation to

        Honda’s employees.

     14. At all times herein, Plikard was an “employer” within the meaning of R.C. § 4112.01 et seq.



                  rm.                                   2
The Employee's Attorney. TM                                                                                     !i
                                                                                                               m.si
                                                                                                               ^1
    Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 3 of 32 PAGEID #: 91




     15. Upon information and belief, Mike Smith (“Smith”) is a resident of Ohio.

     16. Smith is and, at all times hereinafter mentioned, was an individual, who was a Manager and/or

      .   a Supervisor at Honda.

     17. At all times herein. Smith acted directly or indirectly in the interests of Honda, in relation to

          Honda’s employees.

     18. At all times herein. Smith was an “employer” within the meaning of R.C. § 4112.01 etseq.

     19. At all times herein, Hetzel was acting in the course and scope of her employment for Honda.

     20. At all times herein, Schindler was acting in the course and scope of his employment for Honda.

    21. At all times herein, Plikard was acting in the course and scope of his employment for Honda.

    22. At all times herein. Smith was acting in the course and scope of his employment for Honda.

    23. AH of the material events alleged in this Complaint occurred in Union County.

    24. Therefore, this Court has Personal Jurisdiction over Defendants pursuant to R.C. §

          2307.382(A)(1).

    25. Venue is proper pursuant to Civ. R. 3(C)(2).

    26. In addition, this Court has General Jurisdiction over the Claims presented herein, including all

          subject matters of this Complaint.

                                               JURISDICTION

    27. Within 300 days of the conduct alleged below, Hetzel filed a Charge of Discrimination (“Charge”)

          with the Equal Employment Opportunity Commission (“EEOC”), Chai'ge No. 473-2019-00527

          against Honda, alleging discrimination on the bases of her sex and disability, in violation of

          Title VII of the Civil Rights Act of 1964, as amended (“Title VII); and, the Americans with

          Disabilities Act, as amended (“ADA”).

    28. On or about March 21, 2019, the EEOC issued and mailed a Notice of Right to Sue letter.



                                                                                                             Pi
                                                       3
                           TM
The Employee’s Attorney.
      Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 4 of 32 PAGEID #: 92

  f




       29. Hetzel received her Right to Sue letter from the EEOC in accordance with 42 U.S.C. § 2000e-

          5(f)(1)—which is attached here as Plaintiffs Exhibit A.

       30. Hetzel filed this Complaint within 90 days of the issuance of the Notice of Right to Sue letter.

       31. Hetzel properly exhausted her administrative remedies pursuant to 29 C.F.R, § 1614.407(b),

                                                      FACTS

      32. Hetzel is a former employee of Honda.

      33. At all relevant times herein, Schindler worked as a Coordinator at Honda.

      34, At all relevant times herein, Plikard worked as a Line Coordinator at Honda.

      35. At all relevant times herein, Smith worked as a Line Coordinator at Honda.

      36. Honda was, at all times hereinafter mentioned, engaged in commerce or in an industry or

          activity affecting commerce and employed fifty (50) or more employees for each working day

          during each of twenty (20) or more calendar work weeks in the current or preceding calendar

          year.

      37. Therefore, Honda is an “employer”, as defined under 29 U.S.C. § 2611(4).

      38. At all times relevant herein, Hetzel was employed by Honda for at least twelve (12) months

          and had at least one thousand two hundred fifty (1,250) hours of service with Honda.

      39. Therefore, Hetzel was an “eligible employee” under the Family Medical Leave Act (“FMLA”),

          as defined under 29 U.S.C. § 2611(2)(A).

      40. On or about April 22, 2016, Honda hired Hetzel as a Temporary Inspector.

      41. Accordingly, Hetzel is a temporary employee (“Temp”).

      42. Hetzel has a hearing impairment (“Hearing Impairmenf’).

      43. Specifically, Hetzel has moderate loss of hearing in her left ear and moderate loss of hearing

         in her right ear.


                                                                                                               .1
                                                        4
The Employee's Attorney.                                                                                   ■ ■IT- u
                                                                                                              -:'S’
   Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 5 of 32 PAGEID #: 93




     44. An employee is considered “disabled” if he or she suffers from an impairment, which

         significantly hinders a major life activity.

     45. “Hearing” is a major life activity.

     46. Therefore, Hetzel is disabled (“Hetzel’s Disability.)

     47. As a result of Hetzel’s Disability, Hefzel is also a member of a Protected Class.

     48. In or about April 2017, Hetzel interviewed (“First Interview”) for a full-time position (“Full-

         Time”) at Honda.

     49. Hetzel informed Honda of her Hearing Impairment during her First Interview.

     50. Thus, in or about April 2017, Hetzel informed Honda that she was disabled.

     51. Therefore, in or about April 2017, Honda either knew and/or reasonably should have known

         about Hetzel’s Disability.

    52. Following Hetzel’s First Interview, Honda decided not to hire Hetzel as a Full-Time employee.

    53. Therefore, following HetzeTs First Interview, Honda continued to classify Hetzel as a Temp.

    54. In or about July 2017, Honda interviewed Hetzel for a second time for a Full-Time position

         (“Second Interview”).

    55. During Hetzel’s Second Interview, Honda required Hetzel to take a hearing test (“Hearing

        Test”).

    56. Following Hetzel’s Second Interview, Honda informed Hetzel that she failed her Hearing Test.

    57. Accordingly, after Hetzel’s Second Literview, Honda refused to offer Hetzel Full-Time

        employment, once again, because she failed Honda’s Hearing Test.

    58. Therefore, following HetzeTs Second Interview, Honda continued to classify Hetzel as a

        Temp.

    59. Hetzel normally wears hearing aids (“Hearing Aids”).


                                                                                                       \    1.
                                                        5                           asng®;:.
The Employee's Attorney. IM
                                                                                                     ■m-.
    Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 6 of 32 PAGEID #: 94




     60. Hetzel can hear well when she wears her Hearing Aids.

     61. “Perfect hearing” was not a bona fide qualification for either of the Full-Time positions that

         Hetzel applied for during her First and/or Second Interview at Honda.

     62. However, Honda based its decision on not hiring Hetzel, in part, because of her Hearing

         Impairment.

     63. Therefore, Honda based its decision on not hiring Hetzel, in part, on the basis of Hetzel’s

         Disability.

     64. Hetzel was a Temp for over two years at Honda.

     65. Upon information and belief, Hetzel was employed as a Temp at Honda for an unusually long

        period of time.

     66. Upon information and belief, Hetzel was employed as a Temp at Honda for much longer than

        her similarly-situated coworkers were, who were outside of her Protected Class.

    67. Upon information and belief, Honda did not employ people outside of Hetzel’s Protected Class

        as Temps for over two years.

    68. Upon information and belief, Honda offered Full-Time positions to employees, who were

        outside of Hetzel’s Protected Class.

    69. Upon information and belief, Honda offered Full-Time positions to employees, who had

        objectively less and/or comparable work experience, over Hetzel.

    70. In or about the spring of 2016, Hetzel’s Supervisor, Schindler, asked Hetzel for her phone

        number.

    71. In or about the spring of 2016, Hetzel gave Schindler her phone number.

    72. In or about December 2016, Hetzel applied for a Full-Time position.




                                                                                                          I!
                   T-S33H
                           TM
                                                    6
The Employee's Attorney.
    Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 7 of 32 PAGEID #: 95




     73. In or about December 2016, Hetzel asked Schindler to recommend her for a Full-Time

         position.

     74. In response, Schindler said he would recommend Hetzel for a Full-Time position if she sent

         him naked pictures (“First Request for Naked Pictures”).

     75. Hetzel rejected Schindler’s First Request for Naked Pictures (“Hetzel’s Rejection”).

     76. After Hetzel’s Rejection, in or about January 2017, Honda suddenly transferred Hetzel from

         her Temp position in Inspections to another Temp position in Sealing.

     77. Hetzel preferred her Temp position in Inspections, as opposed to her new Temp position in

         Sealing.

     78. Defendants transferred Hetzel to a Temp position in Sealing because she rejected Schindler’s

        First Request for Naked Pictures.

     79. In or about February 2017, Schindler informed Hetzel that she had to work in a Temp position

        in Sealing because she did not send him Naked Pictures.

     80. In or about February 2017, Schindler informed Hetzel that another coworker, Rhoni, became

        a Full-Time Honda employee after she sent Schindler Naked Pictures.

    81. In or about February 2017, Schindler started frequently sending sexually explicit text messages

        (“Explicit Messages”) to Hetzel.

    82. In or about February 2017, Hetzel’s boyfriend broke up with her because Schindler was

        sending so many Explicit Messages to Hetzel.

    83. In or about February 2017, Schindler threatened that Hetzel would lose her job if she did not

        send Naked Pictures to him (“First Job Threat”).

    84. In connection with the First Job Threat, Schindler told Hetzel that she would be transferred

        back to her Temp position in Inspections if she sent him Naked Pictures first.


                                                                                                          •0 1
                                                     7
The Employee's Attorney.TM                                                                                ■PP 1
      Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 8 of 32 PAGEID #: 96

  f




       85. In or about March 2017, Hetzel reluctantly started sending Naked Pictures to Schindler.

      86. After about a week of Hetzel sending Naked Pictures to Schindler, Defendants transferred

          Hetzel to a Temp position back in Inspections.

      87. In or about April 2017, Schindler told Hetzel that he wanted her to send him explicit videos

          (“Naked Videos”), in addition to the Nalced Pictures.

      88. In or about April 2017, Hetzel told Schindler that her phone did not have the capability to send

          Naked Videos.

      89. Thus, in or about April 2017, Schindler started scheduling Hetzel for several hours of overtime.

      90. Upon information and belief, it is uncommon for Honda to schedule Temps for several hours

          of overtime (“Uncommon Overtime Hours”).

      91. According to Schindler, he scheduled Hetzel for Uncommon Overtime Hours so that she would

          be able to afford a new phone with the capability to send Explicit Videos to him.

      92. Between April 2017 and July 2017, Schindler continued to frequently request Naked Photos

          from Hetzel.

      93. In or about July 2017, Honda interviewed Hetzel (“Third Interview) for a Full-Time position

         for the third time.

      94, According to Schindler, Honda scheduled Hetzel’s Third Interview because she finally started

         sending Schindler the Naked Photos he demanded.

      95. By January 2018, Schindler continued to pressure Hetzel to purchase a phone with the

         capability to send Naked Videos.

      96. Thus, Hetzel purchased a phone with the capability to send Naked Videos.

      97. In or about January 2018, Schindler began pressuring Hetzel to send Naked Videos to him, in

         addition to the Naked Photos.



                                                       8
The Employee’s Attorney. TM                                                                              i
     Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 9 of 32 PAGEID #: 97

 I




     98. On or about June 28, 2018, Hetzel made a Complaint to Honda about the Sexual Harassment

         she was facing (“First Complaint of Harassment”) from Schindler.

     99. After Hetzel’s First Complaint of Harassment, Honda terminated Schindler’s employment.

      100.   Upon information and belief, Honda subsequently rehired Schindler.

      101.   After Hetzel made her First Complaint of Harassment, Hetzel’s colleagues started

         retaliating against Hetzel.

      102.   After Hetzel’s First Complaint of Harassment, Hetzel repeatedly heard multiple colleagues

         openly talking about her and Schindler.

      103.   After Hetzel’s First Complaint of Harassment, Defendants started micromanaging Hetzel’s

         work.

     104.    After Hetzel’s First Complaint of Harassment, Defendants started eavesdropping on

         Hetzel’s conversations at work.

      105.   After Hetzel’s First Complaint of Harassment, Defendants started to build a pretext for

         terminating Hetzel’s employment.

     106.    Because of the stress associated with Schindler’s Sexual Harassment, Hetzel was admitted

         to the emergency room on four separate occasions for treatment of her mental health

         conditions.

     107.    In or about July 2018, Hetzel’s doctor diagnosed her with anxiety.

     108.    In or about July 2018, Hetzel notified Honda about her anxiety.

     109.    On or about August 1, 2018, Hetzel’s doctor recommended that she take leave from work

         under FMLA.

     110.    From on or about August 1, 2018, until on or about August 13, 2018, Hetzel took leave

         from Honda under FMLA.



                                                     9
The Employee’s Attorney. TM                                                                          : M... aI
      Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 10 of 32 PAGEID #: 98

  I




       111.       On or about August 15, 2018, Hetzel was directed to work on a machine (the “Machine”);

              however, Honda did not provide her with receiving training or protective gloves (“Gloves”).

       112.      Upon information and belief, Honda provided Hetzel’s coworkers, who were outside of

              Hetzel’s Protected Class, with Gloves.

       113.      Upon information and belief, Honda provided Hetzel’s coworkers, who did not make

              Complaints about Sexual Harassment, with Gloves.

       114.      Upon information and belief, Honda provided Hetzel’s coworkers, who did not exercise

              their FMLA rights, with Gloves.

       115.      On or about August 15, 2018, the Machine cut Hetzel’s hand (the “Cut”).

       116.      On or about August 15, 2018, Hetzel went to Honda’s on-site medical facility to receive

          bandages for the Cut.

       117.      On or about August 15, 2018, after Hetzel returned from the medical facility to her work

          station, Plikard, Line Coordinator for Honda, confronted Hetzel about the sincerity of the Cut.

       118.      Upon information and belief. Defendants did not confront Hetzel’s similarly-situated

          coworkers about work-related injuries.

       119.      On or about August 15, 2018, Hetzel requested permission from Plikard to speak with her

          Coordinator, Smith, because the pain from the Cut was getting worse.

       120.      On or about August 15, 2018, Plikard shouted at Hetzel for requesting to speak to Smith.

       121.      On or about August 15, 2018, Plikard ultimately agreed to allow Hetzel to speak to Smith.

       122.      On or about August 15, 2018, Hetzel asked Smith for permission to go back to the medical

          facility, or to go home, because the Cut on her hand was so painful.

       123.      On or about August 15, 2018, Smith refused to allow Hetzel to go home and/or return to

          the medical facility.



                                                         10
The Employee's Attorney. TM
      Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 11 of 32 PAGEID #: 99

  I




       124.       On or about August 15, 2018, Smith shouted at Hetzel for approximately 45 minutes.

       125.       On or about August 15, 2018, Smith said to Hetzel, among other things, “You ain’t nothing

              but a liar, stupid bitch.   59




       126.       After Smith’s 45-minute tirade, Hetzel was forced to return to work.

       127.       Upon information and belief, Hetzel’s similarly-situated coworkers were not discouraged

              from seeking medical treatment for work-related injuries.

       128.       On or about August 15, 2018, Hetzel scheduled an appointment at Memorial Hospital

              Occupational Health (“Memorial”) in order to file a Worker’s Compensation claim for the Cut.

       129.      On or about August 20, 2018, Memorial informed Hetzel that Honda told Memorial that

             Honda did not want Hetzel to go to Memorial.

       130.      Honda refused to cooperate or communicate with Memorial for Hetzel’s treatment.

       131.      After Smith shouted at Hetzel on or about August 15, 2018, Hetzel was fearful to return to

          work.

       132.      After Smith shouted at Hetzel on or about August 15, 2018, Hetzel visited her doctor, who

          diagnosed her with post-traumatic stress disorder (“PTSD”), in addition in her anxiety.

       133.      According to Hetzel’s doctor, Hetzel’s PTSD and anxiety were triggered by her

          experiences working at Honda.

      134.       On or about August 31, 2018, Hetzel applied for short-term disability (“STD”) due to her

          PTSD and anxiety.

      135.       Defendants approved Hetzel’s STD through November 15, 2018.

      136.       Hetzel never returned to work at Honda after her short-term disability.

      137.       On or about January 7, 2019, Hetzel began working for a new employer.




                                                                                                          >*•

                                                          11                                                     i
The Employee’s Attorney. TM                                                                                     ".r
      Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 12 of 32 PAGEID #: 100

1     I




           138.      On or about January 11, 2019, Honda contacted Hetzel’s new employer to inform them

                 that Hetzel was stiU on the Honda payroll (“Retaliatory Employer Contact”).

           139.      Because of the Retaliatory Employer Contact, Hetzel’s new employer reduced her hours to

                 24-hours per week.

           140.      Subsequently, on or about January 18, 2019, Honda terminated Hetzel’s employment.

          141.      Therefore, Defendants discriminated against Hetzel on the basis of her disability.

          142.      Defendants discriminated against Hetzel on the basis of her gender.

          143.      Defendants retaliated against Hetzel for making her First Complaint of Harassment.

          144.      Defendants retaliated against Hetzel for asking for an accommodation for her disability.

          145.      Defendants retaliated against Hetzel for exercising her FMLA rights.

          146.      Defendants retaliated against Hetzel by contacting Hetzel’s new employer.

          147.      As a direct and proximate result of Defendants’ conduct, Hetzel has and will continue to

                 suffer damages.

                    COUNT I: QUID PRO QUO SEXUAL HARASSMENT UNDER R.C. § 4112.02

          148.      Hetzel restates each and every prior paragraph of this Complaint, as if it were fully restated

             herein.

          149.      As a woman, Hetzel is a member of a protected class under R.C. § 4112.02.

          150.      During Hetzel’s employment, Hetzel was subjected to unwelcome sexual harassment in

             the form of sexual advances and requests for sexual favors from her Supervisor, Schindler.

          151.      The harassment against Hetzel was based on her gender.

          152.      Hetzel’s submission to the unwelcome sexual advances from Schindler was an express or

             implied condition for receiving job benefits and/or continued employment at Honda.

          153.      At first, Hetzel rejected Schindler’s acts of sexual harassment.


                                                                                                                 V


                                                              12
    The Employee's Attorney.TM                                                                                  «rr<v
                                                                                                               ■S'
       Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 13 of 32 PAGEID #: 101
n      i




            154.       After Hetzel’s Rejection, Schindler started retaliating against her by issuing Hetzel adverse

                   employment actions.

            155.      After Schindler started retaliating against Hetzel, she reluctantly granted his later requests

                   for sexual favors.

            156.      Schindler rewarded Hetzel for granting his requests for sexual favors.

            157.      Schindler persistently requested sexual favors for more than a year after Hetzel reluctantly

                  sent him the Naked Photographs he initially requested.

            158.      Schindler expressly told Hetzel repeatedly that he would punish Hetzel at work unless she

                  continued to comply with his requests for Naked Photographs.

           159.       Defendants knew or should have known about Schindler’s sexual advances towards Hetzel.
           160.       Defendants failed to remedy Schindler’s misconduct and/or stop Schindler from

                  committing continued acts of sexual harassment against Hetzel.

           161.       As a direct and proximate result of Defendants’ conduct, Hetzel has suffered and will

                  continue to suffer damages.

                   COUNT II; QUID PRO QUO SEXUAL HARASSMENT UNDER 42 U.S.C. 2000e et
                                                                sea.

           162.      Hetzel restates each and every prior paragraph of this Complaint, as if it were fully restated

              herein.

           163.      As a woman, Hetzel is a member of a protected class under 42 U.S.C. § 2000e et seq.

           164.      During Hetzel’s employment, Hetzel was subjected to unwelcome sexual harassment im

              the form of sexual advances and requests for sexual favors from her Supervisor, Schindler.

           165.      The harassment against Hetzel was based on her gender.

           166.      Hetzel’s submission to the unwelcome sexual advances from Schindler was an express or

              implied condition for receiving job benefits and/or continued employment at Honda,
                                                                                                                  V,       . '*•
                                                               13
    The Employee's Attorney.TM
                                                                                                                .-■v-r -
      Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 14 of 32 PAGEID #: 102

1     i




          167.       At first, Hetzel rejected Schindler’s acts of sexual harassment.

          168.      After Hetzel’s Rejection, Schindler started retaliating against her by issuing Hetzel adverse

                 employment actions.

          169.      After Schindler started retaliating against Hetzel, she reluctantly granted his later requests

                 for sexual favors.

          170.      Schindler rewarded Hetzel for granting his requests for sexual favors.

          171.      Schindler persistently requested sexual favors for more than a year after Hetzel reluctantly

                 sent him the Naked Photographs he initially requested.

          172.      Schindler expressly told Hetzel repeatedly that he would punish Hetzel at work unless she

             continued to comply with his requests for Naked Photographs.

          173.      Defendants knew or should have known about Schindler’s sexual advances towards Hetzel.

          174.      Defendants failed to remedy Schindler’s misconduct and/or stop Schindler from

             committing continued acts of sexual harassment against Hetzel.

          175.      As a direct and proximate result of Defendants’ conduct, Hetzel has suffered and will

             continue to suffer damages.

                    COUNT III; RETALIATORY DISCRIMINATION IN VIOLATION OF R.C. §
                                              4112.02

          176.      Hetzel restates each and every prior paragraph of this complaint, as if it were fully restated

             herein.

          177.      As a result of Defendants’ discriminatory conduct described above, Hetzel made her First

             Complaint of Harassment to Defendants.

          178.      Subsequent to Hetzel’s First Complaint of Harassment, Defendants started to monitor

             and/or micromanage Hetzel’s work more than Hetzel’s coworkers’ assignments, who did not

             make akin Complaints of harassment.
                                                                                                                4^'.      . 'V


                                                              14
                                                                                                                KU
                                                                                                                 ■   .V



    The Employee’s Attorney.TM
      Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 15 of 32 PAGEID #: 103

1




         179.       Subsequent to Hetzel’s First Complaint of Harassment, management and coworkers openly

                gossiped about Hetzel when they thought she could not hear them.

         180.       Defendants’ actions were retaliatory in nature based on Hetzel's opposition to the unlawful

                discriminatory conduct.

         181.      Pursuant to R.C. § 4112.02(1), it is an unlawful discriminatory practice “to discriminate in

                any manner against any other person because that person has opposed any unlawful

                discriminatory practice defined in this section..

         182.      As a direct and proximate result of Defendant’s retaliatory discrimination against and

             unlawful termination of Hetzel, she suffered and will continue to suffer damages.

                 COUNT IV; RETALIATORY DISCRIMINATION IN VIOLATION OF 42 U.S.C. §
                                           2000c et sea.

         183.      Hetzel restates each and every prior paragraph of this complaint, as if it were fuUy restated

             herein.

         184.      As a result of Defendants’ discriminatory conduct described above, Hetzel made her First

             Complaint of Harassment to Defendants.

         185.      Subsequent to Hetzel’s First Complaint of Harassment, Defendants started to monitor

             and/or micromanage Hetzel’s work more than Hetzel’s coworkers’ assignments, who did not

            make akin Complaints of harassment.

         186.      Subsequent to Hetzel’s First Complaint of Harassment, management and coworkers openly

            gossiped about Hetzel when they thought she could not hear them.

         187.      Defendants’ actions were retaliatory in nature based on Hetzel's opposition to the unlawful

            discriminatory conduct.




                                                                                                               V''



                                                             15                                               ftp
                                                                                                                V
    The Employee’s Attorney, TM
      Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 16 of 32 PAGEID #: 104

  I




        188.      Pursuant to 42 U.S.C. § 2000e-3, it is an unlawful discriminatory practice to “discriminate

              against any individual...because he has opposed any practice made an unlawful employment

              practice by this subchapter.   »5




       189.       As a direct and proximate result of Defendant’s retaliatory discrimination against and

              termination of Hetzel, she suffered and will continue to suffer damages.

                            COUNT V; WORKER’S COMPENSATION RETALIATION

       190.       Hetzel restates each and every prior paragraph of this Complaint, as if it were fully restated

              herein.

       191.       On or about August 15, 2018, Hetzel injured herself at work.

       192.      On or about August 15, 2018, Defendants discouraged Hetzel from filing a Worker’s

              Compensation claim.

       193.      On or about August 15, 2018, Plikard discouraged Hetzel from receiving treatment for the

          Cut.

       194.      On or about August 15, 2018, Smith accused Hetzel of lying about her workplace injury.

       195.      On or about August 20, 2018, Defendants contacted Memorial in order to discourage

          Hetzel’s doctor from assisting Hetzel in filing a Worker’s Compensation claim.

       196.      After Defendants retaliated against Hetzel for reporting a workplace injury, Hetzel felt

          uncomfortable returning to work.

       197.      After Defendants retaliated against Hetzel for reporting a workplace injury, Hetzel took

          STD leave due to her PTSD and anxiety.

       198.      On or about January 18, 2019, Honda terminated Hetzel.

       199.      Honda terminated Hetzel in retaliation for Hetzel filing a claim for Worker’s Compensation

          benefits.


                                                                                                              X rk
                                                            16
The Employee's Attorney.TM                                                                                         • i.
  Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 17 of 32 PAGEID #: 105




     200.     Hetzel was discharged without just cause for filing a claim for Worker’s Compensation

           benefits, Hetzel is therefore entitled to recover damages from Honda for its wrongful discharge

           of her in retaliation for filing a claim for Worker’s Compensation benefits under R.C. §

         4123.90.

     201.     As a direct and proximate result of Defendants’ conduct, Hetzel has suffered and will

         continue to suffer damages.

               COUNT VI; DISABILITY DISCRI^^NATION UNDER R.C. § 4112.01 etsea.

     202.     Hetzel restates each and every prior paragraph of this Complaint, as if it were fully restated

         herein.

    203.      At all relevant times, Hetzel was able to perform her job duties.

    204.      Hetzel’s Hearing Impairment significantly limits one or more of her major life activities.

    205.      In the alternative, Defendants perceived Hetzel’s Hearing Impairment to be a disability.

    206.      Defendants treated Hetzel differently than other similarly-situated employees, who were

        outside of her Protected Class, on the basis of Hetzel’s Disability.

    207.      Defendants treated Hetzel differently than other similarly-situated employees based on her

        perceived disabling condition.

    208.      Hetzel’s colleagues openly gossiped about Hetzel’s claims of sexual harassment because

        they believed that her disability made her unable to hear the gossip.

    209.      In or about April 2017, Honda refused to hire Hetzel as a Full-Time employee because of

        her disability.

    210.      In or about April 2017, Honda refused to hire Hetzel as a Full-Time employee beeause of

        her perceived disability.



                                                                                                           V'


                                                        17                                                 ; ^ 1 Vv‘ •

The Employee’s Attorney. TM
         Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 18 of 32 PAGEID #: 106

0    I




           211.       In or about July 2017, Honda refused to hire Hetzel as a Full-Time employee because of

                  her disability.

           212.       Therefore, Defendants unlawfully discriminated against Hetzel on the basis of her

                  disability.

           213.       As a direct and proximate result of Defendants’ conduct, Hetzel has suffered and will

                  continue to suffer damages.

                    COUNT VII: DISABILITY DISCRIMINATION UNDER 42 U.S.C. S 12101 et sea,

           214.      Hetzel restates each and every prior paragraph of this Complaint, as if it were fully restated

                 herein.

           215.      At all relevant times, Hetzel was able to perform her job duties.

           216.      Hetzel’s Hearing Impairment significantly limits one or more of her major life activities.

           217.      In the alternative, Defendants perceived Hetzel’s Hearing Impairment to be a disability.

           218.      Defendants treated Hetzel differently than other similarly-situated employees, who were

                 outside of her Protected Class, on the basis of Hetzel’s Disability.

          219.       Defendants treated Hetzel differently than other similarly-situated employees based on her

              perceived disabling condition.

          220.       Hetzel’s colleagues openly gossiped about Hetzel’s claims of sexual hai'assment because

              they believed that her disability made her unable to hear the gossip.

          221.       In or about April 2017, Honda refused to hire Hetzel as a Full-Time employee because of

              her disability.

          222.      In or about April 2017, Honda refused to hire Hetzel as a Full-Time employee because of

              her perceived disability.




                                                              18
    The Employee’s Attorney. TM
                                                                                                                      I iicm'
         Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 19 of 32 PAGEID #: 107

1    t




           223.      In or about July 2017, Honda refused to hire Hetzel as a Full-Time employee because of

                 her disability.

           224.      Therefore, Defendants unlawfully discriminated against Hetzel on the basis of her

                 disability.

          225.       As a direct and proximate result of Defendants’ conduct, Hetzel has suffered and will

                 continue to suffer damages.

                               COUNT VIII: RETALIATION IN VIOLATION OF THE FMLA

          226.      Hetzel restates each and every prior paragraph of this Complaint, as if it were fully

              restated herein.

          227.      During her employment, Hetzel utilized FMLA leave.

          228.      After Hetzel utilized her qualified FMLA leave. Defendants started retaliating against

              Hetzel.

          229.      When Hetzel returned from her FMLA leave on or about August 15, 2018, Defendants

             required her to work on the Machine, without proper training or safety equipment.

          230.      When Hetzel returned from FMLA leave on or about August 15, 2018, Smith reprimanded

              her for approximately 45 minutes.

          231.      Defendants retaliated against Hetzel because she took FMLA leave.

          232.      Defendants willfully retaliated against Hetzel in violation of 29 U.S.C. § 2615(a).

          233.      As a direct and proximate result of Defendants’ wrongful conduct, Hetzel is entitled to all

             damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and reasonable

             attorney’s fees.




                                                             19
    The Employee's Attorney. TM
       Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 20 of 32 PAGEID #: 108

1      f




                            COUNT IX; INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

           234.       Hetzel restates each and every prior paragraph of this Complaint, as if it were fully restated

                  herein.

           235.      Defendants intended to cause Hetzel emotional distress or knew that their acts or omissions

                  would result in serious emotional distress to Hetzel.

           236.      Defendants’ conduct was so extreme and outrageous as to go beyond all possible bounds

               of decency and was such that it can be considered as utterly intolerable in a civilized

               community.

           237.      As a direct and proximate result of Defendants’ acts and omissions as set forth above,

               Hetzel has suffered mental anguish of such a serious nature that no reasonable person could be

               expected to endure it.

           238.      As a direct and proximate result of Defendants’ conduct and the resulting emotional

               distress, Hetzel has suffered and will continue to suffer damages, including economic.

               emotional distress and physical sickness damages.

                                                    DEMAND FOR RELIEF

           WHEREFORE, Plaintiff Sheena Hetzel respectfully requests that this Honorable Court grant the

           following relief:

            (a) Issue an order requiring Defendants to retroactively restore Plaintiff to one of the positions

                   to which she was entitled by virtue of her application and qualifications, and expunge her

                   personnel file of all negative documentation;

            (b) An award against each Defendant of compensatory and monetary damages to compensate

                  Hetzel for physical injury, physical sickness, lost wages, emotional distress, and other

                  consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;


                                                                                                                 A. t
                                                               20                                                       #
    The Employee's Attorney. TO
                                                                                                                 ^     . .W
     Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 21 of 32 PAGEID #: 109

n    I




          (c) An award of punitive damages against each Defendant in an amount in excess of $25,000;

          (d) An award of reasonable attorneys’ fees and non-taxable costs for Hetzel’s claims as

              allowable under law;

          (e) An award of the taxable costs of this action; and

          (f) An award of such other relief as this Couit may deem necessary and proper.

                                                     Respectfully submitted,
                                                                       /)


                                                     Matthew G. Bruce (0083769)
                                                     Lorenzo Washington (0096611)
                                                     Paul Filippelli (0097085)
                                                     The Spitz Law Firm, LLC
                                                     8354 Princeton Glendale Road, Suite 203
                                                     West Chester, Ohio 45069
                                                     Phone: (216) 29L4744 ext. 173
                                                     Fax: (216)291-5744
                                                     Email: matlhew.bruce^spitzlawrirm.com
                                                     Email: lorenzo.washington@sr)itzlawfirm.com
                                                     Email: paiil.finppelli@spitzlavvrirm.com

                                                     Attorneys for Plaintiff Sheena Hetzel


                                                JURY DEMAND

            Plaintiff Sheena Hetzel demands a trial by jury by the maximum number of jurors permitted.


                                                                            •//
                                                                  t-

                                                              Matthew G. Bruce (0083769)
                                                              Lorenzo Washington (0096611)
                                                              Paul Filippelli (0097085)




                                                                                                         ‘C

                                                         21
    The Employee's Attorney.
                                                                                                              ■ -S'
              Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 22 of 32 PAGEID #: 110

          )


 EEOC Fomi 161 (11/16)       |                U.S. Equal Employment Opportunity Commission

                                                      Dismissal and Notice of Rights
To:           Sheena Hetzel                                                                From:    Cincinnati Area Office
              407 Storms Ave.                                                                       John W. Peck Fed. Bldg
              Urbana, OH 43078                                                                      550 Main St Room 10-019
                                                                                                    Cincinnati, OH 45202


                                 On behalf ofperson(s) aggrieved whose Ideniity is
                                 CONFIDENTIAL (29 CFR SI601.7(a))________
 EEOC Charge No.                                    EEOC Representaliva                                                  Telephone No.
                                                    Cheryl Klink,
 473-2019-00527                                     Investigator Support Asst                                            (513) 684-2844
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      I           I   The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                      Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                      The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
                          i
                      Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                      discrimination to file your charge
              X       The EEOC issues the following determination: Based upon its Investigation, the EEOC Is unable to conclude that the
                      information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                      the statutes. No finding Is made as to any other issues that might be construed as having been raised by this charge.
                      ThelEEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


                  ]   Oiher (briefly state)                                                                                                          I



                                                             - NOTICE OF SUIT RIGHTS -
                                                       fSee the additional infonnation attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination ’in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be' filed WiTHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)
                         i                                            ■
Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                          On behalf of the Commission
                                                                                                                              mar    2 1 2019
                                                       'hUZiUM                    /■                        /^s
 Enclosures(s)                                                        Melanie L. Breen,                                        (Date Mailed)
                                                                     Area Office Director
cc:                                                                                      Lorenzo Washington, Esq.
                  Julie Austin
                  Paralegal                                                              SPITZ LAW FIRM
                  HONDA OF AMERICA MFG., INC                                             The WaterTower Plaza
                  24025 iHonda Parkway                                                   25200 Chagrin Blvd Suite 200
                  Marysville, OH 43040                                                   Beachwood, OH 44122




                                                                                                                                 PLAINTIFFS
                                                                                                                                   Exhibit 1
       Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 23 of 32 PAGEID #: 111
   /

 Enclosure with EEOC
 Form 181 (line)
                                              Information Related to Filing Suit
                                            Under the Laws Enforced by the EEOC

                               (This Information relates to filing suit in Federal or State court under Federal law.
                       Ifyou also plan to sue claiming violations of State law, please be aware that time limits end other
                             provisions of State law may be shorter or more limited than those described below.)

                                   _    Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
Private Suit Rights
                                   *'   the Genetic Information Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent Jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge Includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

Private Suit Rights                     Equal Pay Act (EPA):

ERA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment; back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 - In order to recover unpaid wages due for July 2008, This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice arid within the 2- or 3-year EPA back pay recovery period.

Attorney Representation                   -    Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

Attorney Referral and EEOC Assistance                                 All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or If you have any
questions about your legal rights. Including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
     Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 24 of 32 PAGEID #: 112



                   I
NOTICE OF lUGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1,2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered mde^r the new law.

If you plan to retain an attorney to assist vou with vour ADA claim, we recommend that you share this
information with vour attorney and suggest that he or she consult the amended regulations and
appendix,        and         other       ADA          related     publications.    available       Si
http;/Avmv.ecoc.eov/laws/tvpcs/disabilitv rcgulations.cfm,

“Actual” disability or a “record of’ a disability (note: if you are pursuing a failure to accommodate claim
you must meetithe standards for either “actual” or “record of’ a disability):

 > The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.                   '        ‘
 > In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)),i “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
 > Only one major life activity need be substantially limited.
 > With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
 > An impaiiment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
 > An impaiiment may be substantially limiting even though it lasts or is expected to last fewer than six
   months. '

“Regarded as” coverage:
 > An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    terminatiejn, exclusion for failure to meet a qualification standard, harassment, or deriial of any other term,
    condition, or privilege of employment).
 > “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 > The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOI7/transitory (lasting or expected to last six months or less) AND minor.
 > A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Alihoii, jh the amended ADA states that the definition of disability “shall be construed broadly^' and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://vmw.eeoc.gov/laws/tvpes/disability regulations.cfm.
               I
Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 25 of 32 PAGEID #: 113




  FramtChoi^AlDn County Library                                  oar eaa aaro                     oa/aa/2010 lasaa                  «iie P.001/002


COCF^mSm^
                                                                                     Charge Presented To:          AgercyOes) Charge No(s)i
                         :hargeof discrimination
                                                                                       □ F£PA
   This fom Ir «l e«ed by the Pihracy Act of 1974. See enclostd Privacy Aa
         Stalemm t and other Information before completing ifili form.
                                                                                       El EEOC     W'dm-orG'^]                                    and EEOC
                                                                 UetKballiaiif.Sav
MxMOiifottur.uijaeij                                                                                         HuMHoiiftKiaiHCblfcl            Pneofamh
Sheena Hetu                                                                                                   (937}50a-5069                 6/20/81
rotnMatni                                                        Oy.SniMMancalt
407 StoriTts Avenue, Urbana, Ohio 43078
Named It the Em iloyer, Labor Crganbatlon, Employment Agency, Apprentli                             il Covenunent Agency That I Believe Ditcrlmlnated Against
Me or Others. Vfmonlthenbvomnamtl^lls^u^KtttPARt^CUiAllSMow,)
                                                                                                                                       P^An«lto.(IMLAlv•Coc{ll
Khm
                                                                             FEB 1 2 2019                     Nft. CtT^byHl, MMbm


SUMiAcUrMi
                                                                    ‘JjjgEQIML EMPLOYMENT
                                                                   nPPORTUMC^SOMMMHOM                         No. C/Rptoxm Mimbtn      PtairHa.IwlAnaCoilil
hum                  I
Honda of Amcjrica Manufacturer, Inc                                                                                  20+                (937] 642-5000
SuHtAdclfftt                                                     OiyeSutAflndlvC^
24000 Honda Parkway, Marysville, Ohio 43040-9251
                                                                                                                        DAniS) OOeWSNADOn TOO*
                                                                   Q REUGION               □ NATIONALORICIM                     bieal                Uini
  □ RACE                     □ COLOR
                                                                                                                           Apr22,2016            Jan 18,2019
        g] RET/UATON                      □age           g] DtSABBJTY                  Q GENETIC INFORMATION

                                                                                                                             □ CONTINUING ACnON
               IHl       OTHER fSpecay; Sexual Harassment; FMLA Retaliation; Worker’s Compensation Retaliation

THiFAtmctAAesAne >Renincirr>4>«riwf4RtaiwA«miAN(Aie
I was wrongfu ly discriminated against, terminated, and retaliated against on the basis of my gender; disability; exercising my rights
under the Fan lly and Medical Leave Act (•FMLA'l;and exercising my rights under Worker's Compensation.

Please see attiched Notice ofClalms, which outlines precisely how my fomter employers.            • •                  ■ Honda of
/Vmerica, Mfg^ (“HondaT discriminated against me on the basis of my gender because of the circumsunces surrounding my sexual
harassment ccmplaintagalnst a coworker. Moreover, '           . I Honda retaliated against me by terminating me shortly after I made
my complaintfor sexual harassment too. In addition, tne attached Notice of Claims outlines precisely how I was discriminated against on
the basis of mji disability.

Furthermore, the attached Notice of Claims outlines precisely how I was discriminated against for exercising my tights under FMLA and
Worker's ComJjensatlon. Moreover,              I Honda retaliated against me by terminating me shortly after I started exercising my
rights under FMLA and Worker's Compensation as well.

/Accordingly, ak a rasultofUha ovant^outllned In thoatiached Notice of Claims, I waswrongfully dIsalmlnaterfagBlnsL-tefmlnated, end-
retaliated against because of my gender and disability In violation ofTltle VII of the avil Rights Act of 1967, as amended; and, Title I of the
Americans wlllh Disabilities Act of1990, amended, (‘ADA*),42 U5.C. 126 § 12101 et seq. Similarly,                I Honda retaliated against
me by terminating me shortly after I made a complaint against my coworker for sexually harassing me; and, shortly after 1 started
exercising my rights under FMLA and Worker's Compensation toa




»wintlhedi»isolU«l«Rhb(Khihfln0CBndtl>eStiUiorloa1ABency,(riny. hMO ^latho NcrrAKT-

                                                                                       I
                                                                                         kiSimeiU^A
•BtndMlflthiH|»thii'«iWi»ii«phoMnumb.r»nUlwnei»pr»l8ftilV wWithimhilhe                    I'rr:
imic*iUo9ofmych«j«lnietPid*iKowWilh«lrp<ix*<»uft«.                         itMuor                                                           benolmy
                                                                           knowMa<,mhrmi
I declare under |x nalty of perjury that die above Is out and conaci.


                                                                                        WDfHOmiOWOM
                                                                                                                                    ij^LOMiecher
                                                                                                                        i |yyCcnintelwB^)>»rt&W(»’
                                                                                                        fK
 Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 26 of 32 PAGEID #: 114
li




     PromsOhampalan County Library                                     G3T esa SOTO                     oa/2a/2oio loiaa                  «iia p.ooa/ooa


 rtocrorroiot/Dt)
                                                                                         Chorga Preiamed To:               AgencyOu) Chargit No(i):
                    CHARGE OF DISCRIMINATION
     Thli font! I( aff«ct»d by tlie Privacy A« of 1974. Seo anclwsd Pihfscy Ait                □ FEPA
           Statsmsnt and other Information before eomptetlng this form.
                                                                                               □ EtOC       _________________
                                                                                                                                                      and EEOC
nCFAlilKiJtAtaiuerrrgiaflrmeriBfiiranmM       ertioiA




lwuiihli<htrgefUedtv<ihboththcESOCandlheSuieHlacilAg<ncy.lfniy. Iviil idvbelho           1*1    nttttwr,taUsu
agandai If Ichingo my «Umi or phono tiuitdiH tndiMfll cooptntaftiOywIihlhimai the
pnuoiilnj of my dutga bi aetortUrKO wHh thtir pnmdunt.                                     %
                                                                                    Iwuioruitmi                                                  beicolmy
                                                                                    Inowltddfchito
I declara under penally of peiJury that the above b true and eorttct
                                                                                    asMntitxsreat

                                                                                    MUCNItDAMOiiwofVtrDtooMur                            CtndyLOflMwlKf
                                                                                    ImoiVlietyrro'l r3*5b' '
                                                                                                                /‘S'               •j (MsyPlUc;«Btsof(Mo
                                                                                                                       K“-> 'i     y KyConintolonExpimOSjS-m
           Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 27 of 32 PAGEID #: 115




 EEOC Fwm 161(11/16)                      U.S. Equal Employment Opportunity Commission

                                                  Dismissal and Notice of Rights
 To:       Sheena Hetzel                                                               From:    Cincinnati Area Office
           407 Stornjs Ave,                                                                     John W. Peck Fed. Bldg
           Urbana, OH 43078                                                                     550 Main St Room 10-019
                                                                                                Cincinnati, OH 45202


                             On behalf ofpersan(s) aggrieved whose identity Is
                             CONFIDENTIAL (29 CFR S1601.7(a))________
 EEOC Charge No.                                EEOC Representative                                                  Telephone No.
                       I                        Cheryl Klink,
 473-2019-00526                                 Investigator Support Asst                                            (513) 684-2844
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

       [          The fa(rts alleged In the charge fail to state a claim under any of the statutes enforced by the EEOC.

                  Your allegations did not Involve a disability as defined by the Americans With Disabilities Act.

       [          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                  Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
           X      The EEOC issues the following determination: Based upon its Investigation, the EEOC Is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is In compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

       □          The EEOC has adopted the findings of the state or local fair employment practices agency that Investigated this charge.

                  Other (briefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the addltionel Information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the ,
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 yeara)
before you file suit may not be collectible.
                                                                     On behalf of the Commission
                                                                                                                           MAR 2 t 2019
 Enclosures(s)                                                    Melanie L. Breen,                                        (Date Mailed)
                                                                 Area Office Director
cc                                                                                   Lorenzo Washington, Esq.
               Kimberly Raffield
               Paralegal                                                             SPITZ LAW FIRM
               ADECCO GROUP NORTH AMERICA                                            The WaterTower Plaza
               10151 Deerpark Blvd, Bldg 200, Suite 400                              25200 Chagrin Blvd Suite 200
               Jacksonville, FL 32256                                                Beachwood, OH 44122
   Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 28 of 32 PAGEID #: 116



Enclosure with EEOC
Form 161 (11/16)
                                             Information Related to Filing Suit
                                           Under the Laws Enforced by the EEOC
                               (This Information relates to filing suit In Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or mare limited than those described below.)

                                   _   Title VII of the Civil Rights Act, the Americans with Disabiiities Act (ADA),
Private Suit Rights               “    the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

Private Suit Rights                    Equal Pay Act (EPA):

ERA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not MIM) 0 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit Is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, If you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice agd within the 2- or 3-year EPA back pay recovery period.
                                                                  I


Attorney representation                        Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case ma^, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

Attorney referral and EEOC Assistance                            - All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights. Including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request It promptly In writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)
                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
     Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 29 of 32 PAGEID #: 117



NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA); The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.
               I
If you plan to retain an attorney to assist you with vour ADA claim, wc recommend that you share this
information ivith your attorney and suggest that he or she consult the amended regulations and
appendix.     ■ and          other        ADA         related     publications.    ayailable       Si
http;//w\vw.ccoc.goy/laws/tvpcs/disability rcgulations.cfm.

“Actual” disability or a “record of’ a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of’ a disability);

 > The limitations from the impairment no longer haye to be seyere or significant for the impairment to
   be considered substantially limiting.
 > In additioli to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lyipphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a bqdy system.
 > Only one major life activity need be substantially limited.
 > With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) arc not
   considered in determining if the impairment substantially limits a major life activity.
 > An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
 > An impainhent may be substantially limiting even though it lasts or is expected to last fewer than she
   months.

“Regarded as” coverage:
 > An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard,^ harassment, or denial of any other term, - - •
    condition, dr privilege of employment).
 > “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 > The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    SOTTf transitory (lasting or expected to last six months or less) AND minor.
 > A person is'not able to bring a failure to accommodate claim i/the individual is covered only under the
    "regarded as” definition of “disability.”

Note: Although] the amended ADA states that the definition of disability ‘*shall be construed broadly** and
"should not demand extensive analysis,** some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or whatfacts indicate the challenged employment action
was because oftlie impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/tvpes/disabilitv reeulations.cfhi.
Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 30 of 32 PAGEID #: 118


              t


  PromsOhompolDn County Library                                oar OB3 6Q70                             o2/aa/2oio ie>ad                            #110 P.001/002




                                                                                         Charge Preiented To;                 Agencylles) Charge Nd<5)!
                  i CHARGE OF Discrimination
   TWi form U affected by the Prteaey Act of 19«. See andoted Privacy Aa                    □ FEPA
        Statefn tilt and other Inrormailon befo re contplatfng Hih form.
                                                                                            E EEOC
                                                                                                                                                                end EEOC
                                                               SuuuMAtaiKt^
utrmfatanMr.JhJ/nt                                                                                                     Ham* MsnI pfdi Afii CbdU              DKtolBMh

SheenaHatrW                                                                                                              (937)508-5069                       6/20/81
luMAdilnu                                                      Oy.suteMdzirCixte
407 Storms Avenue, Utbana, Ohio 43078
Named b the Employer, Labor Organtiatlon, Employment Agency, ApprendcethlpCommlttee, or Stele or Local Govemmant Agency That I Believe DbcrlmlrMted Agaliut
MeorOthen. VtmonlhantmttrtnamtiLUilundcrPAIiTKULMSbtkw.)
Hmt
                                                                       REeEIVRD                                         K& EROtaytti, Mtmbtn            nwxMaLOKlAmCodil
Adecco USA, Inc.                                                                                                                20+                      (631)844-7800

T7S Broad Ho,How Road,-Melville, NewrYotk 11747
■Uou                                                                                                                    Ne,ClN>lii)rt«.M*i«b*<t         nmuHADhulAiuCadi)
                                                                 -J-S EQUAL EMr                      MENT
                                                                OPPOnTUNITY/.
                                                               ClnMuitinil2I^Cttfc


OttCMMiunOH BJUm ON KMI rtynprOttlieriflU                                                                                           0ATtO)0flgaMNAn0NlDOKlUa
                                                                                                                                                                    Uml
  □ BACE                   □ COLOR           [X] SEX             □ fiEUClON                      Q NATtONALOnON
                                                                                                                                        Apr 22,2016            Jan 18,2019
       (Xj BETAUAtlON                  D                0 O'S^SIUIY                         Q GENETIC INFORMATION
            ig OTHER (Spcefly; SexuBi Harassment; FMLA Retaliation; Worker's Compensation Retaliation                                     □       CONTINUING AChON

nrtrAATicuuvsAiaiiroaiMvurptprrawniRtmMaoini/imritt
I was wrongfu/ly disalmlnated against, terminated, and retaliated against on the basis of my gender, disability; exercising my rights
untfer the Farrilly and Medical Leave Act (“FMLA1; and exercising my rights under Worker’s Compensation.
                   1
Please see attached Notice of Oalms, which outlines precisely how my former employers, Adecco USA, Inc., (“Adecco'",
                i     ■’} discriminated against me on the basis of my gender because of the circumstances surrounding my sexual                                              I
I iaid»3inent complaint against a coworker. Moreover, Adecco              retaliated against me by terminating me shortly after I made
my complaint for sexual harassment too. In addlUon, the attached Notice of Claims outlines precisely how I was discriminated against on
the basis of my disability.

Furthermore, the attached Notice of Claims outlines precisely how I was discriminated against for exercising my rights under FMLA and
Worker's Compensation. Moreover, Adecco,              I retaliated against me by terminating me shortly after I started exercising my
rights under FMLA and Worker's Compensation as weii.

Accordingly, as a result of the events outlined In the attached Notice of Qalms, I was wrongfully discriminated against, terminated, and                                     1
retallatedegalnst becauseofmy^ender and disability In violation ofTltle VII of theCMI Rights Act oH967,asamended; and/Tlttel of the
Amerieanswlth'DIsablllllQ5Actof1990,amended,(“ADA'),42U5.C126512101 at seq. Similarly, Adecco                    . >' i retaliated against
me by terminating me shortly after 1 made a complaint against my coworker for sexually harassing me; and, shortly after 1 started
exercising my rights under FMLA and Worker's Cor^nsatlon too.




                                                       FEB 1 2 2019
l*nmiNietuivsWtd'wl*b«hihtUOC«n<)thtSnt«arl«>lA9<n<y,X»ity.lwiamlvUath«                       fir„
                                                                                                                                   ^eandU^URu^Jit batoTiny
                                                                                                              batir.
IdsclaraunderpcnrfiyofpeiNiythatIheabovabUU«andeonea                                     .
                                                                                     IICNMIMOF
                                                                                               .......... ^


                                                                                           tOMOSWOMTOMrOftl
                                                                                                                                                    fcSiifLOffiBibeehBr
       t     DX^                                                                                                                                  Ho(atyPut)Bc;3fatoorOiib   I
                                                                                                                       1];—




                       I




                       I
          Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 31 of 32 PAGEID #: 119
    f




            i>remtcnatnpal0n Oeuniy Ubrory                               037 es3 3070                        oa/2B/aoia ia;3a        Mile R.ooa/oos

          uoenmunm
                                                                                                Charge Preiented To:   AgencyOeil Charge No(sh
                            CHARGE OF DISCRIMINATION
             Th/i form liaffeoedbyihe Privacy An of l»74. See encJoied Privacy An                 □ F£PA
                   Statement and other Informatlart befote completing ihli form.
                                                                                                  □ EEOC
                                                                                                                                                 and EEOC

         iKCPaimcvLwaMiVwMktaMptveaMiiMnwriimrinmW)!


I




                                 t
                                 I



                             I




                                                                                                                                                            1




                         I




        IwanltMtchugeNedvillhboththeEEOCandlheSlaltorlocalAtency.lfiny. lull aiMielhi HOI AW»mKnmutta^tbriuM
        igenOellflchinaemyidrlKiiorphDnenumtMtandlwItlcooptfttthjDy wlihHiimlntho
        ptoaiiIngoltT7chiigeln<entdiAavillhth«lrpm*durM.
                                                                                      I »««ir Of (flUm mii IMJiS                       fihe benoliny
        I daclaie under penalty of perjuiy that the above li true and correct.        Inowtadgi, (nformWen;and
                                                                                        UGNA1



                                                                          -----------   iwMu u AW swofvmiicroAe MS m                CndyLOlhAeditf
          y        pcf# *             *»..i                                   ^     ^                                             NotayPiimSMBQrOMo
                                                                                                                                MyConsiMonExpImOUSjlZi
Case: 2:19-cv-02512-GCS-KAJ Doc #: 4 Filed: 06/17/19 Page: 32 of 32 PAGEID #: 120




  0. CT Corporation                                                          Service of Process
                                                                             Transmittal
                                                                             05/17/2019
                                                                             CT Log Number 535501126
      TO!     Jeffrey Watson
              Adecco Group NA
              10151 Deerwood Park Boulevard, Building 200, Suite 400
              Jacksonville, FL 32256

      RE:     Process Served in Ohio

      FOR:    Adecco USA, Inc. (Domestic State: DE)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                 SHEENA HETZEL, Pltf. vs. HONDA OF AMERICA MANUFACTURER, INC., et at., Dfts. //
                                       To: Adecco USA, Inc
      DOCUMENT(S) SERVED:

      COURT/AGENCY:
                                       * * **
                                       Case ft 19CV0081
      NATURE OF ACTION:                Employee Litigation - Wrongful Termination - *
      ON WHOM PROCESS WAS SERVED:      C T Corporation System, Columbus, OH
      DATE AND HOUR OF SERVICE:        By Certified Mall on 05/17/2019 postmarked on 05/15/2019
      JURISDICTION SERVED :            Ohio
      APPEARANCE OR ANSWER DUE;        Within 28 days after service, exclusive of the day of service
      ATTORNEY(S) / SENDER(S):




                                         **
      ACTION ITEMS:                    CT has retained the current log. Retain Date: 05/17/2019, Expected Purge Date:
                                       05/22/2019
                                       Image SOP
                                       Email Notification, Jessenia Lopez Jessenia.lopez@adeccona.com
                                       Email Notification, Kimberly Raffield Kimberly.raffield@adeccona.com
                                       Email Notification, Jeffrey Watson Jeffrey.Watson@adeccona.com
                                       Email Notification, Lacey Estel Lacey.N.Estel@adeccogroup.com

      SIGNED:                          C T Corporation System
      ADDRESS:                         4400 Easton Commons Way
                                       Suite 125
                                       Columbus, OH 43219




                                                                              Page 1 of 2 / SS
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation’s record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient Is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
